                       Case 14-13869-LMI         Doc 170     Filed 08/07/19      Page 1 of 7
                                       United States Bankruptcy Court
                                       Southern District of Florida
In re:                                                                                  Case No. 14-13869-LMI
Alejandro Hernandez                                                                     Chapter 13
Luisa M. Hernandez
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 113C-1           User: riosa                  Page 1 of 5                   Date Rcvd: Aug 05, 2019
                               Form ID: 3180W               Total Noticed: 133


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 07, 2019.
db/jdb         +Alejandro Hernandez,    Luisa M. Hernandez,     8233 SW 144 cT,    Miami, FL 33183-3915
cr             +Federal National Mortgage Association,     c/o Rosicki Rosicki & Associates P.C.,
                 51 East Bethpage Road,     Plainview, NY 11803-4224
cr             +JPMorgan Chase Bank,    PO Box 23028,    Tampa, FL 33623-2028
cr             +JPMorgan Chase Bank, N.A.,     700 Kansas Ln,    Mail Code LA4-5555,    Monroe, LA 71203-4774
cr             +JPMorgan Chase Bank, N.A. c/o Five Lakes Agency, I,      P.O. Box 80730,
                 Rochester, MI 48308-0730
cr             +Mercedes-Benz Financial Services USA LLC f/k/a DCF,      c/o Gerard M. Kouri,
                 5311 King Arthur Ave,    Davie, FL 33331-3340
cr             +SETERUS, INC, AS SERVICING AGENT FOR FNMA,      Butler and Hosch, PA,
                 3185 S. Conway Rd., Suite E,     Orlando, FL 32812-7315
cr             +Santander Consumer USA Inc.,     c/o Gerard M. Kouri, Jr., P.A.,     5311 King Arthur Ave,
                 Davie, FL 33331-3340
cr             +Seterus, Inc. as the authorized subservicer for Fe,      Butler & Hosch, P.A.,
                 3185 South Conway Road, Suite E,     Orlando, FL 32812-7315
92191699       +AT&T,   Hollywood Broker,     2215 N 20th Ave,    Hollywood, FL 33020-2107
92060242       +Allgate Financial Llc,    707 Skokie Blvd Ste 375,     Northbrook, IL 60062-2882
92060244       +Amo Recoveries/Nationwide Recovery Servi,      Attn: Bankruptcy,    Po Box 8005,
                 Cleveland, TN 37320-8005
92191697       +Andreu, Palma & Andreu, PL,     701 SW 27 Ave, Ste 900,     Miami, FL 33135-3000
92191698       +Apex Financial Management, LLC,     Po Box 2189,    Northbrook, IL 60065-2189
92191705       +Baptist Health South Florida,     PO Box 198116,    Atlanta, GA 30384-8116
92191706       +Baptist Hospital of Miami,     Po Box 025333,    Miami, FL 33102-5333
92060249       +Barclays Bank Delaware,     Attention: Bankruptcy,    Po Box 1337,    Philadelphia, PA 19105
92191709       +Bureau of Collection Recovery, LLC,     7575 Corporate Way,     Eden Prairie, MN 55344-2022
92191727       +COMPREHENSIVE PATHOLOGY ASSOC,     PO BOX 198227,    Atlanta, GA 30384-8227
92191714       +Cavalry Portfolio Sucs, LLC,     415 Lawrence Bell Dr,    Buffalo, NY 14221-7805
92191715       +Central Credit Services, Inc.,     PO Box 15118,    Jacksonville, FL 32239-5118
92060254       +Chase,   Po Box 24696,    Columbus, OH 43224-0696
92060259       +Chase Manhattan Mortga,     Attention: Bankruptcy,    P.O. Box 24696,    Columbus, OH 43224-0696
92505900       +Chase Records Center,    Attn: Correspondence Mail,     Mail Code: LA4-5555,     700 Kansas Lane,
                 Monroe, LA 71203-4774
92060261        Citi Residential Lendi/CitiMortgage,     Attn: Bankruptcy Department,      Po Box 79022 Ms 322,
                 St. Louis, MO 63179
92191725       +Citibank, NA,    388 Greenwich Street, 22nd Floor,     New York, NY 10013-2362
92060263       +Citifinancial Retail Services,     Citifinancial/Attn: Bankruptcy Dept,      Po Box 20363,
                 Kansas City, MO 64195-0363
92060267       +Expo/cbsd,    Citicards Private Label-Bankruptcy,     Po Box 20483,    Kansas City, MO 64195-0483
93243693        Federal National Mortgage Association,     c/o Seterus, Inc,     POB 1047,    Hartford CT 06143-1047
92191736       +Financial Corporation of America,     PO Box 203500,    Austin, TX 78720-3500
92191737       +Firstsource,    PO Box 025437,    Miami, FL 33102-5437
92060268       +Francisco E. Nogadera & Ana V. Nogareda,       3145 Village Green Drive,     Miami, FL 33175-2349
92191739       +Francisco E. Nogadera & Ana V. Nogareda,       13106 SW 190 Street,    Miami, FL 33177-3740
92191740       +Francisco Nogareda and Ana Nogareda,     3145 Village Green Drive,     Miami, FL 33175-2349
92191741       +Gastro Health,    PO Box 848593,    Boston, MA 02284-8593
92191747        Hilco Receivable Equable Ascent,     1120 West Lake Cor,     Buffalo Grove, IL 60089
92060273       +Hilco Receivables/Equable Ascent Financi,      Attn: Bankruptcy,    1120 Lake Cook Road Suite B,
                 Buffalo Grove, IL 60089-1970
92563576       +JPMorgan Chase Bank, N.A.,     Attn: Correspondence Mail,     Mail Code LA4-5555,    700 Kansas Lane,
                 Monroe, LA 71203-4774
92060279       +Jorge M. Abril, Esq.,    1221 SW 27th Avenue,,     2nd Floor,    Miami, FL 33135-4765
92191757       +KENDALL CREDIT,    PO BOX 404665,    Atlanta, GA 30384-4665
92191759       +Law Office of Andreu, Palma & Andreu, PL,      701 SW 27th Ave, Suite 900,     Miami, FL 33135-3000
92191770       +MRS Associates,    1930 Olney Ave,    Cherry Hill, NJ 08003-2016
92191766       +Mercantile,    PO Box 9053,    Buffalo, NY 14231-9053
92210357        Mercedes-Benz Financial Services USA LLC f/k/a DCF,      c/o BK Servicing, LLC,     PO Box 131265,
                 Roseville, MN 55113-0011
92191767       +Miami-Dade County Fire Rescue,     Po Box 863330,    Orlando, FL 32886-3330
92191773       +Newman & Marquez, P.A,    1533 Sunset Drive,     Suite 225,    Miami, FL 33143-5700
92191774       +Northland Group, Inc,    Po Box 390846,    Minneapolis, MN 55439-0846
92191775       +Northstar Location Services, LLC,     4285 Genesee Street,     Buffalo, NY 14225-1943
92191776       +P& B Capital Group, LLC,     PO Box 25197,    Tampa, FL 33622-5197
92191777       +Personal & Confidential,     24700 Chagrin Blvd, Suite 205,     Beachwood, OH 44122-5630
92191781       +Raush, Sturn, Israel, Enerson & Hornik,     12730 New Brittany Blvd. Suite 305,
                 Fort Myers, FL 33907-4690
92060286       +Rshk/cbsd,    Attn.: Citi Centralized Bankruptcy,      Po Box 20363,    Kansas City, MO 64195-0363
92060290      ++SETERUS INC,    PO BOX 619096,    DALLAS TX 75261-9096
               (address filed with court: Seterus Inc,      14523 Sw Millikan Way St,      Beaverton, OR 97005)
92480651      #+Seterus, Inc.,    PO Box 54420,    Los Angeles, CA 90054-0420
92191790       +Sprint,    P.O. Box 660075,    Dallas, TX 75266-0075
92191791       +Stephen R. Kopolow, P.C,     3265 N. Fort Apache Road, Sutie 110,     Las Vegas, NV 89129-0202
92191792       +Sunrise Credit Services, Inc.,     260 Airport Plaza,    Po Box 9100,    Farmingdale, NY 11735-9100
                       Case 14-13869-LMI         Doc 170     Filed 08/07/19      Page 2 of 7



District/off: 113C-1           User: riosa                  Page 2 of 5                   Date Rcvd: Aug 05, 2019
                               Form ID: 3180W               Total Noticed: 133


92191796       +TRANSWORLD SYSTEMS, INC.,   COLLECTION AGENCY,    3450 LAKESIDE DRIVE,    #304,
                 Hollywood, FL 33027-3268
92191795       +The Law Offices of Sidney Mickell,    5050 Palo Verde Street,   Suite 113,
                 Montclair, CA 91763-2333
92191798       +Urological Assoc of So Florida,    Po Box 919336,   Orlando, FL 32891-0001
92191800       +Vital Recovery Services, Inc.,   Po Box 923747,    Norcross, GA 30010-3747
92191803       +West Kendall Baptist Hospital,   PO Box 741437,    Atlanta, GA 30374-1437
92191746       +hayt, Hayt & Landau, PL,   7765 SW 87 Ave, Suite 101,    Miami, FL 33173-2535

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: FLDEPREV.COM Aug 06 2019 05:23:00       Florida Department of Revenue,      POB 6668,
                 Bankruptcy Division,    Tallhassee, FL 32314-6668
ust            +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov Aug 06 2019 01:44:40         Office of the US Trustee,
                 51 S.W. 1st Ave.,    Suite 1204,   Miami, FL 33130-1614
cr             +EDI: RMSC.COM Aug 06 2019 05:23:00      GE Capital Retail Bank,
                 c/o Recovery Management Systems Corp,     25 SE 2 Ave #1120,     Miami, FL 33131-1605
92191694       +EDI: RMCB.COM Aug 06 2019 05:23:00      American Medical Collection Agency,
                 4 Westchester Place, Suite 110,    Elmsford, NY 10523-1615
92060243       +EDI: AMEREXPR.COM Aug 06 2019 05:23:00       Amex,    American Express Special Research,
                 Po Box 981540,    El Paso, TX 79998-1540
92060246        EDI: BANKAMER.COM Aug 06 2019 05:23:00       Bank Of America,     Attention: Recovery Department,
                 4161 Peidmont Pkwy.,    Greensboro, NC 27410
92060245        EDI: BANKAMER.COM Aug 06 2019 05:23:00       Bank Of America,     Po Box 982238,
                 El Paso, TX 79998
92147242       +EDI: AISACG.COM Aug 06 2019 05:23:00       BMW Financial Services NA, LLC,
                 4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
92191700       +E-mail/Text: lou@bb-lawgroup.com Aug 06 2019 01:44:40        Bakkalapulo & Associates, PA,
                 111 N. Belcher Rd. Suite 201,    Clearwater, FL 33765-3259
92060247       +EDI: BANKAMER.COM Aug 06 2019 05:23:00       Bank Of America,     Attn: Bankruptcy NC4-105-0314,
                 Po Box 26012,   Greensboro, NC 27420-6012
92060248       +EDI: BANKAMER.COM Aug 06 2019 05:23:00       Bank Of America, N.a.,     450 American St,
                 Simi Valley, CA 93065-6285
92060250       +EDI: BMW.COM Aug 06 2019 05:23:00      Bmw Financial Services,      Attn: Bankruptcy Department,
                 5550 Britton Pkwy,    Hilliard, OH 43026-7456
92060260        EDI: CITICORP.COM Aug 06 2019 05:23:00       Citgo Oil / Citibank,     Attn: Bankruptcy,
                 Po Box 20363,   Kansas City, MO 64195
92060262        EDI: CITICORP.COM Aug 06 2019 05:23:00       Citibank Usa,
                 Citicorp Credit Services/Attn: Centraliz,     Po Box 20363,    Kansas City, MO 64195
92060251       +EDI: CAPITALONE.COM Aug 06 2019 05:23:00       Cap One,    Po Box 5253,
                 Carol Stream, IL 60197-5253
92060252       +EDI: CAPITALONE.COM Aug 06 2019 05:23:00       Cap One Na,    Po Box 26625,
                 Richmond, VA 23261-6625
92191712       +E-mail/Text: cms-bk@cms-collect.com Aug 06 2019 01:44:26        Capital Management Services, LP,
                 698 1/2 South Ogden Street,    Buffalo, NY 14206-2317
92060253       +EDI: CAPITALONE.COM Aug 06 2019 05:23:00       Capital One, N.a.,     Capital One Bank (USA) N.A.,
                 Po Box 30285,   Salt Lake City, UT 84130-0285
92184916       +E-mail/Text: bankruptcy@cavps.com Aug 06 2019 01:45:04
                 Cavalry SPV I, LLC as assignee of Chase Bank USA,,      Cavalry SPV I, LLC,
                 500 Summit Lake Drive, Ste 400,    Valhalla, NY 10595-2321
92060256       +EDI: CHASE.COM Aug 06 2019 05:23:00       Chase,    Attn: Bankruptcy Dept,    Po Box 15298,
                 Wilmington, DE 19850-5298
92060257       +EDI: CHASE.COM Aug 06 2019 05:23:00       Chase,    Po Box 901039,    Fort Worth, TX 76101-2039
92060255       +EDI: CHASE.COM Aug 06 2019 05:23:00       Chase,    P.o. Box 15298,    Wilmington, DE 19850-5298
92060258       +EDI: CHASE.COM Aug 06 2019 05:23:00       Chase Card Services,     Attn: Bankruptcy Dept,
                 Po Box 15298,   Wilmington, DE 19850-5298
92191728       +EDI: CCS.COM Aug 06 2019 05:23:00      Credit Collection Services,      Two Wells Avenue Newton,
                 Newton Center, MA 02459-3225
92191729       +E-mail/Text: kzoepfel@credit-control.com Aug 06 2019 01:44:52         Credit Control, LL,
                 5757 Phantom Dr Ste 330,    Hazelwood, MO 63042-2429
92060264       +EDI: CRFRSTNA.COM Aug 06 2019 05:23:00       Credit First/CFNA,     Bk13 Credit Operations,
                 Po Box 818011,    Cleveland, OH 44181-8011
92060265       +EDI: RCSFNBMARIN.COM Aug 06 2019 05:23:00        Credit One Bank,    Po Box 98873,
                 Las Vegas, NV 89193-8873
92060266       +EDI: TSYS2.COM Aug 06 2019 05:23:00       Dsnb Macys,    9111 Duke Blvd,    Mason, OH 45040-8999
92191733       +E-mail/Text: bknotice@ercbpo.com Aug 06 2019 01:44:54        Enhanced Recovery Co., LLC,
                 8014 Bayberry Rd,    Jacksonville, FL 32256-7412
92191734       +E-mail/Text: lou@bb-lawgroup.com Aug 06 2019 01:44:40        Equable Ascent Financial, LLC,
                 F/K/A Hilco Receivables, LLC,    c/o Louis Bakkalapula, Esq.,      111 N. Belcher Rd., Suite 201,
                 Clearwater, FL 33765-3259
92191738       +EDI: FSAE.COM Aug 06 2019 05:23:00      Firstsource Advantage, LLC,      205 Bryant Woods South,
                 Buffalo, NY 14228-3609
92060269       +EDI: RMSC.COM Aug 06 2019 05:23:00      GEMB / HH Gregg,     Attention: Bankruptcy,
                 Po Box 103104,    Roswell, GA 30076-9104
92060270       +EDI: RMSC.COM Aug 06 2019 05:23:00      Gemb Lending Inc,     Attn: Bankruptcy,     Po Box 1031,
                 Roswell, GA 30077-1031
92060272       +EDI: RMSC.COM Aug 06 2019 05:23:00      Gemb/JC Penny,     Attention: Bankruptcy,      Po Box 103104,
                 Roswell, GA 30076-9104
92060271       +EDI: RMSC.COM Aug 06 2019 05:23:00      Gemb/home Design,     Attn: bankruptcy,     Po Box 103104,
                 Roswell, GA 30076-9104
                       Case 14-13869-LMI         Doc 170      Filed 08/07/19      Page 3 of 7



District/off: 113C-1           User: riosa                   Page 3 of 5                   Date Rcvd: Aug 05, 2019
                               Form ID: 3180W                Total Noticed: 133


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
92060274        EDI: HFC.COM Aug 06 2019 05:23:00       HSBC / Costco,    Attention: Bankruptcy Dept,
                 Po Box 15522,    Wilmington, DE 19850
92060276       +EDI: HFC.COM Aug 06 2019 05:23:00       Hsbc Bank,    Po Box 5253,    Carol Stream, IL 60197-5253
92060275       +EDI: HFC.COM Aug 06 2019 05:23:00       Hsbc Bank,    Attn: Bankruptcy,    Po Box 5213,
                 Carol Stream, IL 60197-5213
92060277       +EDI: HFC.COM Aug 06 2019 05:23:00       Hsbc/bsbuy,    Po Box 5253,    Carol Stream, IL 60197-5253
92060278       +EDI: HFC.COM Aug 06 2019 05:23:00       Hsbc/neimn,    Hsbc Card Services/Attn: Bankruptcy,
                 Po Box 5895,    Carol Stream, IL 60197-5895
92420188       +EDI: CHASE.COM Aug 06 2019 05:23:00       JP Morgan Chase Bank, N.A.,     1111 Polaris Parkway,
                 Columbus OH 43240-2050
92191756       +EDI: TSYS2.COM Aug 06 2019 05:23:00       Juniper,    Card Services,    Po Box 13337,
                 Philadelphia, PA 19101-3337
92191758       +EDI: HCA2.COM Aug 06 2019 05:23:00       Kendall Regional Medical Center,     PO Box 9800,
                 Palm Harbor, FL 34682-9800
92191762       +EDI: LTDFINANCIAL.COM Aug 06 2019 05:23:00       LTD Financial Services, LP,
                 7322 Southwest Pway, Suite 1600,    Houston, TX 77074-2134
92060280       +EDI: RMSC.COM Aug 06 2019 05:23:00       Lowes / MBGA / GEMB,    Attention: Bankruptcy Department,
                 Po Box 103104,    Roswell, GA 30076-9104
92060281       +EDI: RESURGENT.COM Aug 06 2019 05:23:00       Lvnv Funding Llc,     Po Box 740281,
                 Houston, TX 77274-0281
92060283       +EDI: DAIMLER.COM Aug 06 2019 05:23:00       Mb Fin Svcs,    36455 Corporate Dr,
                 Farmington Hills, MI 48331-3552
92060282       +EDI: DAIMLER.COM Aug 06 2019 05:23:00       Mb Fin Svcs,    Po Box 685,    Roanoke, TX 76262-0685
92404305       +EDI: MID8.COM Aug 06 2019 05:23:00       Midland Credit Management, Inc.,
                 as agent for MIDLAND FUNDING LLC,     PO Box 2011,    Warren, MI 48090-2011
92191768       +EDI: MID8.COM Aug 06 2019 05:23:00       Midland Credit Management, Inc.,     PO Box 60578,
                 Los Angeles, CA 90060-0578
92060284       +EDI: MID8.COM Aug 06 2019 05:23:00       Midland Funding,    8875 Aero Dr Ste 200,
                 San Diego, CA 92123-2255
92191771       +E-mail/Text: egssupportservices@alorica.com Aug 06 2019 01:44:59         NCO Financial Systems, Inc,
                 507 Prudential Road,    Horsham, PA 19044-2308
92191772       +EDI: NESF.COM Aug 06 2019 05:23:00       NES,   29125 Solon Road,     Solon, OH 44139-3442
92191778       +E-mail/Text: bankruptcynotices@pollackrosen.com Aug 06 2019 01:41:24         POLLACK & ROSEN, P.A,
                 806 Douglas Road,    South Tower, Suite 200,    Miami, FL 33134-3157
92060285        EDI: PRA.COM Aug 06 2019 05:23:00       Portfolio Rc,    Attn: Bankruptcy,    Po Box 41067,
                 Norfolk, VA 23541
92388827        EDI: Q3G.COM Aug 06 2019 05:23:00       Quantum3 Group LLC as agent for,     CCR Trust 2009-2,
                 PO Box 788,    Kirkland, WA 98083-0788
93350466        EDI: Q3G.COM Aug 06 2019 05:23:00       Quantum3 Group LLC as agent for,     NCEP LLC,     PO Box 788,
                 Kirkland, WA 98083-0788
92191780       +E-mail/Text: BankruptcyMail@questdiagnostics.com Aug 06 2019 01:45:33         Quest Diagnostics,
                 PO Box 740781,    Cincinnati, OH 45274-0781
92191783       +E-mail/Text: Supportservices@receivablesperformance.com Aug 06 2019 01:45:30          RPM,
                 20816 44th Ave W,    Lynnwood, WA 98036-7799
92191782       +EDI: RESURGENT.COM Aug 06 2019 05:23:00       Resurgent Capital Services, LP,      PO Box 10497,
                 Greenville, SC 29603-0497
92191789       +E-mail/PDF: clerical@simmassociates.com Aug 06 2019 01:53:19         SIMM Associates, Inc.,
                 800 Pencader Drive,    Newark, DE 19702-3354
92060287       +EDI: DRIV.COM Aug 06 2019 05:23:00       Santander Consumer Usa,     8585 N Stemmons Fwy Ste 1100-N,
                 Dallas, TX 75247-3822
92060289       +EDI: SEARS.COM Aug 06 2019 05:23:00       Sears/cbna,    Po Box 6189,    Sioux Falls, SD 57117-6189
92060288       +EDI: SEARS.COM Aug 06 2019 05:23:00       Sears/cbna,    Po Box 6282,    Sioux Falls, SD 57117-6282
92191797       +EDI: URSI.COM Aug 06 2019 05:23:00       United Recovery Systems,     PO Box 722929,
                 Houston, TX 77272-2929
92060291       +EDI: WFNNB.COM Aug 06 2019 05:23:00       Victoria’s Secret,    Attention: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
92060292        EDI: WFFC.COM Aug 06 2019 05:23:00       Wells Fargo Hm Mortgag,     8480 Stagecoach Cir,
                 Frederick, MD 21701
92191802       +EDI: WESTASSET.COM Aug 06 2019 05:23:00       West Asset Management,     PO Box 1420,
                 Sherman, TX 75091-1420
92060293       +EDI: WFFC.COM Aug 06 2019 05:23:00       Wffnatbank,    Bankruptcy,    4137 121st St,
                 Urbandale, IA 50323-2310
92116289        EDI: DRIV.COM Aug 06 2019 05:23:00       santander,    P.O. Box 560284,
                 Dallas, TX 75356-0284, TX 75356-0284
                                                                                                TOTAL: 70

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
92191760         Lisbey Frimino,   4701 SW 132 Ave
cr*             +BMW Financial Services NA, LLC,    4515 N Santa Fe Ave. Dept. APS,
                  Oklahoma City, OK 73118-7901
cr*             +Mercedes-Benz Financial Services USA LLC f/k/a DCF,     c/o BK Servicing, LLC,    PO BOX 131265,
                  Roseville, mn 55113-0011
cr*              Quantum3 Group LLC as agent for,    CCR Trust 2009-2,    PO Box 788,    Kirkland, WA 98083-0788
cr*              Quantum3 Group LLC as agent for,    NCEP LLC,    PO Box 788,    Kirkland, WA 98083-0788
92191693*       +Allgate Financial Llc,    707 Skokie Blvd Ste 375,    Northbrook, IL 60062-2882
92191695*       +Amex,   American Express Special Research,     Po Box 981540,    El Paso, TX 79998-1540
92191696*       +Amo Recoveries/Nationwide Recovery Servi,     Attn: Bankruptcy,    Po Box 8005,
                  Cleveland, TN 37320-8005
                       Case 14-13869-LMI         Doc 170      Filed 08/07/19      Page 4 of 7



District/off: 113C-1           User: riosa                   Page 4 of 5                   Date Rcvd: Aug 05, 2019
                               Form ID: 3180W                Total Noticed: 133


            ***** BYPASSED RECIPIENTS (continued) *****
92191702*      ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
                (address filed with court: Bank Of America,       Attention: Recovery Department,
                  4161 Peidmont Pkwy.,     Greensboro, NC 27410)
92191701*      ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
                (address filed with court: Bank Of America,       Po Box 982238,    El Paso, TX 79998)
92191703*       +Bank Of America,    Attn: Bankruptcy NC4-105-0314,     Po Box 26012,    Greensboro, NC 27420-6012
92191704*       +Bank Of America, N.a.,     450 American St,    Simi Valley, CA 93065-6285
92191707*       +Barclays Bank Delaware,     Attention: Bankruptcy,    Po Box 1337,    Philadelphia, PA 19105
92191708*       +Bmw Financial Services,     Attn: Bankruptcy Department,     5550 Britton Pkwy,
                  Hilliard, OH 43026-7456
92191722*      ++CITIBANK,    PO BOX 790034,    ST LOUIS MO 63179-0034
                (address filed with court: Citgo Oil / Citibank,       Attn: Bankruptcy,     Po Box 20363,
                  Kansas City, MO 64195)
92191724*      ++CITIBANK,    PO BOX 790034,    ST LOUIS MO 63179-0034
                (address filed with court: Citibank Usa,       Citicorp Credit Services/Attn: Centraliz,
                  Po Box 20363,    Kansas City, MO 64195)
92191710*       +Cap One,    Po Box 5253,    Carol Stream, IL 60197-5253
92191711*       +Cap One Na,    Po Box 26625,    Richmond, VA 23261-6625
92191713*       +Capital One, N.a.,    Capital One Bank (USA) N.A.,     Po Box 30285,
                  Salt Lake City, UT 84130-0285
92191716*       +Chase,    Po Box 24696,    Columbus, OH 43224-0696
92191718*       +Chase,    Attn: Bankruptcy Dept,    Po Box 15298,    Wilmington, DE 19850-5298
92191719*       +Chase,    Po Box 901039,    Fort Worth, TX 76101-2039
92191717*       +Chase,    P.o. Box 15298,    Wilmington, DE 19850-5298
92191720*       +Chase Card Services,     Attn: Bankruptcy Dept,    Po Box 15298,    Wilmington, DE 19850-5298
92191721*       +Chase Manhattan Mortga,     Attention: Bankruptcy,    P.O. Box 24696,    Columbus, OH 43224-0696
92191723*        Citi Residential Lendi/CitiMortgage,     Attn: Bankruptcy Department,     Po Box 79022 Ms 322,
                  St. Louis, MO 63179
92191726*       +Citifinancial Retail Services,     Citifinancial/Attn: Bankruptcy Dept,     Po Box 20363,
                  Kansas City, MO 64195-0363
92191730*       +Credit First/CFNA,    Bk13 Credit Operations,     Po Box 818011,    Cleveland, OH 44181-8011
92191731*       +Credit One Bank,    Po Box 98873,    Las Vegas, NV 89193-8873
92191732*       +Dsnb Macys,    9111 Duke Blvd,    Mason, OH 45040-8999
92191735*       +Expo/cbsd,    Citicards Private Label-Bankruptcy,     Po Box 20483,    Kansas City, MO 64195-0483
92191742*       +GEMB / HH Gregg,    Attention: Bankruptcy,      Po Box 103104,    Roswell, GA 30076-9104
92191743*       +Gemb Lending Inc,    Attn: Bankruptcy,    Po Box 1031,    Roswell, GA 30077-1031
92191745*       +Gemb/JC Penny,    Attention: Bankruptcy,      Po Box 103104,    Roswell, GA 30076-9104
92191744*       +Gemb/home Design,    Attn: bankruptcy,    Po Box 103104,     Roswell, GA 30076-9104
92191749*        HSBC / Costco,    Attention: Bankruptcy Dept,     Po Box 15522,    Wilmington, DE 19850
92191748*       +Hilco Receivables/Equable Ascent Financi,      Attn: Bankruptcy,    1120 Lake Cook Road Suite B,
                  Buffalo Grove, IL 60089-1970
92191751*       +Hsbc Bank,    Po Box 5253,    Carol Stream, IL 60197-5253
92191750*       +Hsbc Bank,    Attn: Bankruptcy,    Po Box 5213,    Carol Stream, IL 60197-5213
92191752*       +Hsbc/bsbuy,    Po Box 5253,    Carol Stream, IL 60197-5253
92191753*       +Hsbc/neimn,    Hsbc Card Services/Attn: Bankruptcy,     Po Box 5895,    Carol Stream, IL 60197-5895
92191754*       +Jorge M. Abril, Esq.,     1221 SW 27th Avenue,,    2nd Floor,    Miami, FL 33135-4765
92191761*       +Lowes / MBGA / GEMB,     Attention: Bankruptcy Department,      Po Box 103104,
                  Roswell, GA 30076-9104
92191763*       +Lvnv Funding Llc,    Po Box 740281,    Houston, TX 77274-0281
92191765*       +Mb Fin Svcs,    36455 Corporate Dr,    Farmington Hills, MI 48331-3552
92191764*       +Mb Fin Svcs,    Po Box 685,    Roanoke, TX 76262-0685
92191769*       +Midland Funding,    8875 Aero Dr Ste 200,     San Diego, CA 92123-2255
92191779*      ++PORTFOLIO RECOVERY ASSOCIATES LLC,     PO BOX 41067,    NORFOLK VA 23541-1067
                (address filed with court: Portfolio Rc,       Attn: Bankruptcy,    Po Box 41067,
                  Norfolk, VA 23541)
92191784*       +Rshk/cbsd,    Attn.: Citi Centralized Bankruptcy,      Po Box 20363,    Kansas City, MO 64195-0363
92191788*      ++SETERUS INC,    PO BOX 619096,    DALLAS TX 75261-9096
                (address filed with court: Seterus Inc,       14523 Sw Millikan Way St,    Beaverton, OR 97005)
92191785*       +Santander Consumer Usa,     8585 N Stemmons Fwy Ste 1100-N,     Dallas, TX 75247-3822
92191787*       +Sears/cbna,    Po Box 6189,    Sioux Falls, SD 57117-6189
92191786*       +Sears/cbna,    Po Box 6282,    Sioux Falls, SD 57117-6282
92191799*       +Victoria’s Secret,    Attention: Bankruptcy,     Po Box 182125,    Columbus, OH 43218-2125
92191801*      ++WELLS FARGO BANK NA,     WELLS FARGO HOME MORTGAGE AMERICAS SERVICING,
                  ATTN BANKRUPTCY DEPT MAC X7801-014,     3476 STATEVIEW BLVD,     FORT MILL SC 29715-7203
                (address filed with court: Wells Fargo Hm Mortgag,       8480 Stagecoach Cir,
                  Frederick, MD 21701)
92191804*       +Wffnatbank,    Bankruptcy,    4137 121st St,    Urbandale, IA 50323-2310
92096841       ##JPMorgan Chase Bank, N.A.,     c/o Five Lakes Agency, Inc.,     P.O. Box 80730,
                  Rochester, MI 48308-0730
92191755      ##+Juan C. Perez- Morales, MD, PA,     7265 SW 93 Ave, Suite 201,     Miami, FL 33173-3656
92191793       ##TaMiami Canal Emergency Physicians,     Po Box 37887,    Philadelphia, PA 19101
92191794      ##+Tate & Kirlin Associates,     2810 Southampton Rd,    Philadelphia, PA 19154-1207
                                                                                                 TOTALS: 1, * 55, ## 4

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
                            Case 14-13869-LMI              Doc 170        Filed 08/07/19          Page 5 of 7



District/off: 113C-1                  User: riosa                        Page 5 of 5                          Date Rcvd: Aug 05, 2019
                                      Form ID: 3180W                     Total Noticed: 133


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 07, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 5, 2019 at the address(es) listed below:
              Andrew D Goldberg, Esq    on behalf of Creditor    Federal National Mortgage Association
               bkmail@rosicki.com
              Annessa S Kalloo    on behalf of Creditor    JPMC Specialty Mortgage LLC f/k/a WM Specialty
               Mortgage LLC bkfl@albertellilaw.com
              Austin M Noel    on behalf of Creditor    JPMorgan Chase Bank amnoel@firstam.com
              Christopher A Ewbank    on behalf of Creditor    JPMorgan Chase Bank chris.ewbank@gmail.com
              Gerard M Kouri Jr., Esq    on behalf of Creditor    Mercedes-Benz Financial Services USA LLC f/k/a
               DCFS USA LLC gmkouripaecf@gmail.com, gmkouri@bellsouth.net
              Gerard M Kouri Jr., Esq    on behalf of Creditor    Santander Consumer USA Inc.
               gmkouripaecf@gmail.com, gmkouri@bellsouth.net
              Jeffrey S Fraser    on behalf of Creditor    JPMC Specialty Mortgage LLC f/k/a WM Specialty
               Mortgage LLC bkfl@albertellilaw.com, anhsalaw@infoex.com
              Jeffrey S Fraser    on behalf of Creditor    JPMorgan Chase Bank bkfl@albertellilaw.com,
               anhsalaw@infoex.com
              Lisa B Singer    on behalf of Creditor    Federal National Mortgage Association bkmail@rosicki.com
              Midland Credit Management, Inc    MBX_ILMS_Bankruptcy@MCMCG.com
              Nancy K. Neidich    e2c8f01@ch13miami.com, ecf2@ch13miami.com
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
              Paul W Cervenka    on behalf of Creditor    JPMorgan Chase Bank, N.A. paul.cervenka@bonialpc.com
              Ricardo Corona, Esq.     on behalf of Joint Debtor Luisa M. Hernandez bk@coronapa.com,
               rcorona@coronapa.com
              Ricardo Corona, Esq.     on behalf of Debtor Alejandro Hernandez bk@coronapa.com,
               rcorona@coronapa.com
              Stephen J Modric    on behalf of Creditor    Seterus, Inc. as the authorized subservicer for
               Federal National Mortgage Association (Fannie Mae), creditor c/o Seterus, Inc.
               ecf@butlerandhosch.com
              Stephen J Modric    on behalf of Creditor    SETERUS, INC, AS SERVICING AGENT FOR FNMA
               ecf@butlerandhosch.com
              Steven G. Powrozek, Esq.    on behalf of Creditor    JPMC Specialty Mortgage LLC f/k/a WM Specialty
               Mortgage LLC spowrozek@logs.com, electronicbankruptcynotices@logs.com
                                                                                               TOTAL: 18
                           Case 14-13869-LMI                  Doc 170     Filed 08/07/19           Page 6 of 7

Information to identify the case:
Debtor 1              Alejandro Hernandez                                            Social Security number or ITIN   xxx−xx−6114

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2              Luisa M. Hernandez                                             Social Security number or ITIN   xxx−xx−5140
(Spouse, if filing)
                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Southern District of Florida

Case number: 14−13869−LMI




Order of Discharge                                                                                                                  12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

          Alejandro Hernandez                                             Luisa M. Hernandez




             August 5, 2019
                                                                    By the court:
                                                                                    Laurel M Isicoff
                                                                                    Chief United States Bankruptcy Judge



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W (10/01/16)                                        Chapter 13 Discharge                                       page 1
                 Case 14-13869-LMI        Doc 170     Filed 08/07/19       Page 7 of 7




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
